Citation Nr: 0532116	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claim of entitlement to 
service connection for headaches, claimed as a residual of a 
head injury.  

In September 2005, the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a Travel 
Board hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In May 2000, VA received the claim of entitlement to service 
connection for headaches, claimed as a residual of a head 
injury.  The RO denied the claim in August 2000; the veteran 
was properly notified of the RO's decision; and the veteran 
filed a timely Notice of Disagreement.  A Statement of the 
Case was issued in September 2001.  The veteran did not file 
a timely Substantive Appeal (VA Form 9).  

The RO construed the veteran's December 2001 statement in 
support of the claim as a claim to reopen the previously 
denied claim.  In February 2002, the RO informed the veteran 
that he did not perfect an appeal before the Board within 60 
days of receiving the Statement of the Case.  

The November 2002 correspondence, which explained VA's duty 
under the VCAA, showed that the veteran was informed of the 
need to submit new and material evidence to reopen the claim.  
While the RO appeared to develop the claim in accordance with 
the requirements of finally decided claims, additional 
development is necessary before the Board can determine 
whether the veteran presented new and material evidence to 
reopen the previously denied claim.  

The veteran's claims file contains several references to the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits.  The record indicates that the veteran 
was considered disabled by SSA on May 17, 1977.  The basis 
for the decision was not disclosed.  

During the September 2005 Travel Board hearing, the veteran 
testified that he was "trying to make it on $777 a month."  
He stated that he was unable to work because of his 
headaches.  The veteran also testified that he initially 
sought treatment for headaches in August 1955 at the Dallas 
VA Medical Center (VAMC).  The record does not include VA 
treatment records from the Dallas VAMC that are dated as 
early as 1955.  An August 1957 physician's statement was to 
the effect that the veteran's headaches might be the result 
of mental deterioration due to paranoid schizophrenia.  A 
September 1957 record reflects that post service, the veteran 
was involved in a motor vehicle accident and sustained a 
whiplash injury.  

Based on the foregoing, the RO should contact the SSA and 
obtain any SSA award that may have been rendered on the 
veteran's behalf, as well as the medical records used to 
determine entitlement to SSA benefits.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the RO should also contact the Dallas VAMC and 
request medical treatment records for treatment received 
beginning in 1955.  

The Board notes that VA is unable to completely satisfy the 
duty to assist the veteran in substantiating his claim until 
the SSA records and any outstanding VA medical records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In view of the foregoing, this case is REMANDED to the RO, 
via the Appeals Management Center (AMC), for the following 
reasons:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims file.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for headaches.  After 
securing the necessary releases, the RO 
should obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  Of 
particular interest would be any VA 
medical records dating to 1955 from the 
Dallas VAMC.  A search of retired records 
should be conducted, if necessary.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
the representative are to be notified of 
unsuccessful efforts in this regard.  

3.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

